Bloodwoeth, J.
The defendant having filed a plea in which he admitted a prima facie case in favor of the plaintiff, and having filed additional pleas under which he submitted evidence, and from which it appears that, giving to him the benefit of the most favorable view of the evidence and of all legitimate inferences therefrom, a verdict against him was demanded, the court did not err in directing a verdict for the plaintiff. Tarver v. Park, ante, 87 (92 S. E. 552); Civil Code of 1910, § 5526; Fitzgerald v. Reid, 7 Ga. App. 323 (66 S. E.. 813) ; Blackburn v. Woodward, 128 Ga, 226 (57 S. E. 318) ; Skinner v. Braswell, 126 Ga. 761 (2) (55 S. E. 914) ; Sanders Mfg. Co. v. Dollar Savings Bank, 110 Ga. 559 (2) (35 S. E. 777).

Judgment affirmed.


Broyles, P. J., and Jenkins, J., concur.